

116 HR 5199 IH: Expanding Capacity for Health Outcomes Act of 2019
U.S. House of Representatives
2019-11-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 5199IN THE HOUSE OF REPRESENTATIVESNovember 20, 2019Mr. Luján (for himself, Mr. Burgess, Ms. Torres Small of New Mexico, Mr. Kinzinger, Ms. Haaland, and Mr. Gianforte) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo amend the Public Health Service Act to expand the capacity to improve health outcomes and
			 increase access to specialized care.
	
 1.Short titleThis Act may be cited as the Expanding Capacity for Health Outcomes Act of 2019 or the ECHO Act of 2019. 2.Expanding capacity for health outcomesTitle III of the Public Health Service Act is amended by inserting after section 330M (42 U.S.C. 254c–19) the following:
			
				330N.Expanding capacity for health outcomes
 (a)DefinitionsIn this section: (1)Eligible entityThe term eligible entity—
 (A)means an entity that provides, or supports the provision of, health care services— (i)in rural areas, frontier areas, health professional shortage areas, or medically underserved areas; or
 (ii)to medically underserved populations or Native Americans, including Indian Tribes, Tribal organizations, or urban Indian organizations; and
 (B)may include entities leading, or capable of leading, a technology-enabled collaborative learning and capacity building model or engaging in technology-enabled collaborative training of participants in such model.
 (2)Health professional shortage areaThe term health professional shortage area means a health professional shortage area designated under section 332. (3)Indian tribeThe terms Indian Tribe and Tribal organization have the meanings given the terms Indian tribe and tribal organization in section 4 of the Indian Self-Determination and Education Assistance Act.
 (4)Medically underserved populationThe term medically underserved population has the meaning given the term in section 330(b)(3). (5)Native AmericansThe term Native Americans has the meaning given such term in section 736 and includes Indian Tribes and Tribal organizations.
 (6)Technology-enabled collaborative learning and capacity building modelThe term technology-enabled collaborative learning and capacity building model means a distance health education model that connects health care professionals, and particularly specialists, with multiple other health care professionals through simultaneous interactive videoconferencing for the purpose of facilitating case-based learning, disseminating best practices, and evaluating outcomes.
 (7)Urban Indian organizationThe urban Indian organization has the meaning given the term Urban Indian organization in section 4 of the Indian Health Care Improvement Act. (b)Program establishedThe Secretary shall, as appropriate, award grants to evaluate, develop, and, as appropriate, expand the use of technology-enabled collaborative learning and capacity building models, to improve retention of health care providers and increase access to health care services, such as those to address chronic diseases and conditions, infectious diseases, mental health, substance use disorders, prenatal and maternal health, pediatric care, pain management, palliative care, and other specialty care in rural areas, frontier areas, health professional shortage areas, or medically underserved areas and for medically underserved populations or Native Americans, including Indian Tribes and Tribal organizations.
					(c)Use of funds
 (1)In generalGrants awarded under subsection (b) shall be used for— (A)the development and acquisition of instructional programming, and the training of health care providers and other professionals that provide or assist in the provision of services through models described in subsection (b), such as training on best practices for data collection and leading or participating in such technology-enabled activities consistent with technology-enabled collaborative learning and capacity building models;
 (B)information collection and evaluation activities to study the impact of such models on patient outcomes and health care providers, and to identify best practices for the expansion and use of such models; or
 (C)other activities consistent with achieving the objectives of the grants awarded under this section, as determined by the Secretary.
 (2)Other usesIn addition to any of the uses under paragraph (1), grants awarded under subsection (b) may be used for—
 (A)equipment to support the use and expansion of technology-enabled collaborative learning and capacity building models, including for hardware and software that enables distance learning, health care provider support, and the secure exchange of electronic health information; or
 (B)support for health care providers and other professionals that provide or assist in the provision of services through such models.
 (d)Length of grantsGrants awarded under subsection (b) shall be for a period of up to 5 years. (e)Grant requirementsThe Secretary may require entities awarded a grant under this section to collect information on the effect of the use of technology-enabled collaborative learning and capacity building models, such as on health outcomes, access to health care services, quality of care, and provider retention in areas and populations described in subsection (b). The Secretary may award a grant or contract to assist in the coordination of such models, including to assess outcomes associated with the use of such models in grants awarded under subsection (b), including for the purpose described in subsection (c)(1)(B).
 (f)ApplicationAn eligible entity that seeks to receive a grant under subsection (b) shall submit to the Secretary an application, at such time, in such manner, and containing such information as the Secretary may require. Such application shall include plans to assess the effect of technology-enabled collaborative learning and capacity building models on patient outcomes and health care providers.
 (g)Access to broadbandIn administering grants under this section, the Secretary may coordinate with other agencies to ensure that funding opportunities are available to support access to reliable, high-speed internet for grantees.
 (h)Technical assistanceThe Secretary shall provide (either directly through the Department of Health and Human Services or by contract) technical assistance to eligible entities, including recipients of grants under subsection (b), on the development, use, and evaluation of technology-enabled collaborative learning and capacity building models in order to expand access to health care services provided by such entities, including for medically underserved areas and to medically underserved populations or Native Americans, including Indian Tribes and Tribal organizations.
 (i)Research and evaluationThe Secretary, in consultation with stakeholders with appropriate expertise in such models, shall develop a strategic plan to research and evaluate the evidence for such models. The Secretary shall use such plan to inform the activities carried out under this section.
 (j)Report by SecretaryNot later than 4 years after the date of enactment of this section, the Secretary shall prepare and submit to the Committee on Health, Education, Labor, and Pensions of the Senate and the Committee on Energy and Commerce of the House of Representatives, and post on the internet website of the Department of Health and Human Services, a report including, at minimum—
 (1)a description of any new and continuing grants awarded to entities under subsection (b) and the specific purpose and amounts of such grants;
 (2)an overview of— (A)the evaluations conducted under subsection (b);
 (B)technical assistance provided under subsection (h); and (C)activities conducted by entities awarded grants under subsection (b); and
 (3)a description of any significant findings or developments related to patient outcomes or health care providers and best practices for eligible entities expanding, using, or evaluating technology-enabled collaborative learning and capacity building models, including through the activities described in subsection (h).
 (k)Authorization of appropriationsThere is authorized to be appropriated to carry out this section, $20,000,000 for each of fiscal years 2020 through 2024..
		